The work of the ACP-EU Joint Parliamentary Assembly in 2007 (debate) (debate)
The next item is the report by Alain Hutchinson, on behalf of the Committee on Development, on the work of the ACP-EU Joint Parliamentary Assembly in 2007.
Mr President, Commissioner, ladies and gentlemen, the report I prepared for the Committee on Development reviews the work of the ACP-EU Joint Parliamentary Assembly (JPA) in 2007. Those of you who are actively involved in this work or are simply interested in it know that it is not a purely formal or symbolic structure, indeed quite the reverse, since the Assembly increasingly functions as a true parliamentary assembly. Its members are increasingly engaged in it, influential figures sound it out and as a result it is acquiring growing political importance. This is the first point that I wanted to emphasise.
The growing political importance of this Assembly also derives from the fact that apart from the fundamental issues relating to cooperation between ACP and EU countries, it also discusses issues which are topical both for Europeans and ACP countries. This is the case, for example, with the Economic Partnership Agreements negotiated between the Union and ACP countries. On this issue, the JPA has confirmed with the Kigali Declaration that the leaders concerned clearly want the European Commission to give ACP countries enough time to negotiate regional development agreements. Kigali is not only an opportunity to show that there is real resistance to these agreements, as they currently exist, but also that this resistance is founded on concerns which are entirely legitimate and which must now be properly taken into account.
In the same way, it is only through participating in the work of the Assembly that many MPs in ACP countries have learnt of the existence of Country Strategy Papers that define areas of cooperation between the EU and their own countries. This serves as a reminder that, for many MPs in ACP countries, the Assembly is sometimes the only possible forum for democratic expression.
I would also like to stress that in 2007 we witnessed the increasing engagement of civil society in ACP countries, with excellent meetings and initiatives being organised on the sidelines of each JPA session. In the fight for development by civil society in ACP countries, the Assembly also represents an extraordinary opportunity for exchange and encounter. In this respect, the Union must be able to support, technically and financially, the presence of these associations and NGOs in the work of the JPA.
Finally, I would like to underline that in our report, we encourage the JPA to strengthen the role of its Committee on Political Affairs. The idea behind this is to make it a true forum for conflict prevention and settlement and to encourage close collaboration between the activities of ACP and EU parliamentarians as election observers within the framework of EU election observation.
You should also know that in 2007 the Assembly met in Wiesbaden, and then in Kigali. Nine resolutions were adopted. The standing committees met four times: twice on the sidelines of the sessions and twice in between those sessions, in Brussels. These committees, which are in charge of following up the resolutions, have since 2007 organised the hearing of the responsible committee members in the corresponding areas.
Apart from several reports, the Wiesbaden session adopted a resolution on the situation in Darfur. There was a very constructive urgent debate on the situation in Zimbabwe. The workshops on immigration, climate change and medicines for neglected diseases all attracted a great number of participants and great interest. The Kigali session adopted three resolutions contained in the reports by the Standing Committees, Committees and two urgent resolutions on natural disasters in the ACP countries and the situation in the Democratic Republic of Congo.
Mr President, Commissioner, there you have it. I have briefly summarised a formal report that I wanted to give a political content, in order to help explain and more effectively support the work of the ACP-EU Joint Parliamentary Assembly.
Member of the Commission. - Mr President, thank you very much, but I can assure you that I am really enjoying it here and I know that my dear colleague regrets very much that he cannot be here for this discussion. This exchange of views is very close to his heart, but I can assure you he is not wasting his time: he is travelling to an important meeting outside Brussels.
The Joint Parliamentary Assembly is a unique institution. Mr Michel is my neighbour in the college meeting and this morning he explained everything to me about the functioning of the Assembly, so now I can claim to know a little bit about that.
He mentioned that the JPA is where the spirit of partnership that lies at the heart of the Cotonou Agreement can be witnessed directly, as 156 elected representatives from the European Union and from African, Caribbean and Pacific countries discuss together the core issues of their cooperation. That is real North-South dialogue, a dialogue on the basis of equality and mutual respect, going beyond the traditional recipient-donor relationship. That is the parliamentary embodiment of ownership and control.
Over the past years the Joint Parliamentary Assembly has become increasingly parliamentary in stature and in conduct, reflecting the maturity of the cooperation between the European Union and the African, Caribbean and Pacific countries. Those debates are more open and regional conflicts less frequent. That is indeed a worthwhile achievement.
The Assembly has indeed become a framework for an open political dialogue, showing itself capable of discussing issues of great sensitivity and major political relevance such as good governance, access to healthcare and the impact of foreign direct investment, the migration of skilled workers and the Economic Partnership Agreements.
The excellent report of Mr Hutchinson and the Committee on Development presents this evolution eloquently and on behalf of Mr Michel and myself I would like to congratulate the rapporteur on his work. It presents the achievements and the challenges and explores the possibilities of future development.
One achievement was the leading role that the Joint Parliamentary Assembly played in the monitoring of the EPA negotiations, ensuring a two-way information flow thanks to the discussions with the chief negotiators and with my dear colleague Mr Michel on this matter during the year.
Another important leap has been the transmission by the Commission to the Assembly of the Country and Regional Strategy Papers. That demonstrates the confidence in the capacity of the Assembly to play a more political role and provides an opportunity to show further signs of maturity.
In order to enhance parliamentary scrutiny, Commissioner Michel asked the Commission Delegations to transmit these strategy papers also to the Speakers of the national parliaments via the National Authorising Officer of the EDF in the beneficiary countries. As you are aware, the Commission cannot transmit them directly since according to the Cotonou Agreement the NAO is our official contact point for all questions of programming and of EDF implementation.
At the same time, the JPA secretariat has also been transmitting these documents to the representatives of the respective countries in the JPA. We thus have reason to believe that the national parliaments are informed and can take their part in the monitoring and control of development programmes.
It is true that the capacity of national parliaments to play their role fully in the preparation and execution of the EDF is often limited. That is why the EDF finances institutional support in many ACP countries.
Beyond the scrutiny of Country Strategy Papers, the best way to ensure parliamentary control of EDF funds is to put in place general or sectoral budget support programmes. In this way the external funds are completely integrated into the national budgetary procedure where national parliaments play a key role. That is one of the reasons for the Commission's decision to attribute about 45% of the 10th EDF to budget support programmed in 44 countries, compared to just 25 at the start of the 9th EDF, so there is an upward trend.
Lastly, let me take this opportunity to add my congratulations to the Government and Parliament of Rwanda and to the German Presidency for their excellent organisation of last year's Assembly sessions.
on behalf of the PPE-DE Group. - (PL) Mr President, I would like to thank Mr Hutchinson and congratulate him on his report, which is very good. I share the rapporteur's opinions, observations and satisfaction concerning such issues as the deeper involvement of members of the Assembly in its work, the quality of debates and the more relevant nature of these debates. I agree that the greater involvement of non-governmental organisations in the work of the Assembly is a very positive phenomenon.
Meanwhile, I cannot remain silent about a couple of sadder aspects arising from observation of the work of the Joint Parliamentary Assembly. I think it is a great shame that during the discussions, debates and negotiations on joint projects between the ACP side and representatives of the European Parliament, not all subject areas are tackled with an equally deep dialogue and desire to find a common position. My impression is that the ACP side concentrates more on economic matters, devoting less attention and involvement to political matters.
In 2007 unusual enthusiasm and determination was displayed in discussions of an economic nature, primarily in negotiations relating to economic partnership agreements (EPAs), and of course there is nothing wrong with that. It is, however, hard to perceive an equally strong motivation to resolve difficult but important political problems. Mr Hutchinson recalled that we had debated the situation in Zimbabwe, yet there was no resolution. This trend of not adopting resolutions is still continuing, though. This year we held a debate on Chad; a compromise text of a resolution was adopted, but the resolution itself was thrown out by our ACP partners.
It seems to me that our goal should be to achieve more of a balance between economic and political goals. I appreciate that it is sometimes easier to concentrate on economic matters, as they seem more significant and easier to develop politically. Our European side should, however, concentrate on showing that there can be no continuing development without peace, stabilisation, human rights, the rule of law and better management.
Mr President, I should first of all like to congratulate Mr Hutchinson on his excellent report.
In 2007 we had confirmation of both the rise and relevance of the role of the JPA on the principal challenges of the North-South dialogue. Regarding political crisis situations, for example, our urgent debates have allowed an in-depth constructive dialogue free from taboo on issues such as Haiti, Zimbabwe and Ethiopia. The introduction of the JPA regional meetings, the first of which may have been in Namibia, I believe, will help to further deepen this political dialogue.
On the implementation of the EDF, Country and Regional Strategy Papers have been submitted to ACP governments since the end of 2007. The JPA must now adopt a strategy and a working method to guarantee the best follow-up and supervision of the use of these funds.
On the Economic Partnership Agreements (EPAs), through its discussions and meetings with economic leaders and members of civil society, through its open political dialogue with our parliamentary colleagues in the South, the JPA made EPAs a political priority in 2007. The Kigali Declaration, which Mr Hutchinson mentioned earlier, is an illustration of this.
I am sorry that the European Parliament dismissed this declaration, despite it being negotiated and voted on unanimously by representatives of the various political groups there. It would seem that, for some, a position adopted in Africa is sometimes harder to implement when we get back to Europe.
I am also sorry that the European Commission is ignoring the views of ACP MPs within the JPA and that it prefers a bulldozer approach by which it refuses to consider any renegotiation or reorientation of the EPAs. The proposal for the creation of a new parliamentary body under the Caribbean agreement simply adds to the confusion.
Finally, I cannot get over the fact that in 2007 Official Development Assistance from the whole of the EU fell for the first time since 2000. It is my belief that in terms of international solidarity, what matters most is keeping our word, and several Member States - including mine - are not keeping theirs. In 2008, the JPA should vigilantly and resolutely continue the fight for EPAs, lobbying for a proper renegotiation of interim agreements - for those who want it - in accordance with the promise made by Commissioner Barroso, and for the 10th EDF, which is now entering its active implementation phase, but which risks seeing its appropriations diverted to finance EPAs.
The JPA is a unique forum and a unique tool for North-South dialogue. It is an opportunity for fair, sustainable and joint development. My colleague Mr Hutchinson has already said all of this, and I would like to congratulate him once more.
(ES) Mr President, I will begin by congratulating Mr Hutchinson on clearly setting out in his report the work done by the Joint Parliamentary Assembly (JPA) in 2007.
The Assembly is becoming the strongest pillar of cooperation between the European Union and the African, Caribbean and Pacific countries. I would like to point out that it is the only international assembly that regularly brings together the elected representatives of various countries in order to promote North-South interdependence.
The JPA has led the way with economic partnership agreements, which are tools for the regional development and integration policy for the ACP countries and a means of progressively including them in the global economy in a sustainable way.
However, economic partnership agreements (EPAs) cannot be negotiated simply as free trade agreements. My group insists on the possibility of renegotiating issues in these agreements such as services, intellectual property and the 'Singapore issues': investments, powers and public markets, as well as employment and social regulations and other issues relating to sustainable development.
(IT) Mr President, ladies and gentlemen, my compliments to Mr Hutchinson on his work and on the report's political approach, which I can endorse. I welcome the choice of the path of dialogue and cooperation.
I would like to stress one point. In order to respond to the needs of the people of the ACP countries and to achieve the ambitious millennium development goals, it is necessary for the negotiations on Economic Partnership Agreements (EPAs) on a national and regional basis to be increasingly open to democratic participation and monitoring. I therefore confirm that the commitments that we made in Kigali at the 14th session of the Joint Parliamentary Assembly are central to our actions.
I also welcome the reference to the need, when negotiating and applying the new agreements, to take into due account the protection and defence of democratic bodies and human rights. Our efforts cannot and must not be reduced to mere economic aid.
(PL) Mr President, I would also like to congratulate Mr Hutchinson on an excellent report.
It seems to me important for us to look at the significance of contacts of this type between parliaments, between groups of parliaments and between the European Parliament and both the ACP countries and EuroLat in the context of world dialogue. I feel that this is the form that should predominate in our contacts. What is established between governments is of a rather different nature. The dialogue that takes place between parliaments is a much broader dialogue; it contains broader debates, and it seems to me that it better reflects the interests and concerns of the countries taking part in such dialogue, so this type of dialogue seems to me to be particularly valuable. Also important are the political aspects that we would like to maintain, namely the matter of keeping the peace, the observance of human rights and the functioning of a civil society.
Member of the Commission. - Mr President, I have listened with great interest to the speeches that have been made by the honourable Members. I do not think it is appropriate for the Commission to react to or interfere with your agenda and your priorities, so I shall not mention yet what the thoughts of our side are. It is up to you.
On the issue of reopening negotiations, it must be quite clear that the interim agreements are the only way to preserve the trade flows after the deadline of 1 January 2008, and they cannot be reopened. However, the discussion, and hence the negotiation towards full EPA - regional and with full coverage - is ongoing.
Mr President, Commissioner, thank you for your answers and comments. I would just like to point out that effectively, the JPA is a matter for MPs, but that the Commission plays an important role ,of course, in development policies at European level, and on that basis it is my wish that the Commission should not consider - and I think that Commissioner Michel, in any case, is included here - the work of this Assembly as anecdotal work, that it should not consider this Assembly as a sort of safety valve where the tensions between us are discussed, but rather that it takes into account the opinions expressed there, since for many of our ACP colleagues, this is unfortunately the only forum where they are able to express themselves.
In this respect, I would like to point out that so far you have observed that there has been no debate in ACP parliaments either on EPAs or Country Strategy Papers. Even though we are supporting the people's elected representatives - financing elections left right and centre, trying to export our democratic model - we do not have time to consult these elected parliaments, and some of your colleagues, as Mrs Carlotti said, are adopting a bulldozer approach to everything. I hope therefore that the Commission can really take account of this work and recognise how excellent it is.
People have congratulated me on my report. I would like to thank my colleagues, and I would also like to congratulate Mrs Kinnock, who is not here because as Co-President of the Assembly, she is in fact somewhere in the Caribbean. I would like to congratulate her on the exceptional work that she does as Co-President of this Joint Assembly.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
A good relationship between the European Union and the ACP countries is very close to my heart and I am therefore delighted that the ACP/EU Joint Parliamentary Assembly continues to take on a more political form and quality.
In negotiations on the Economic Partnership Agreement and very generally in cooperation between the EU and ACP countries, subjects such as sustainable development, human rights, democracy and the creation of functioning constitutional systems must all definitely be on the agenda.
On no account should we disregard environmental protection and specifically the fight against climate change. Even in the regions of the ACP countries, the effects of climate change could turn out to be disastrous.
The EU must set a good example here and meet the aims and obligations of 2007. Only then can we expect this from the ACP countries as well.
Another subject we definitely have to deal with is water. Water shortage and drought are a major problem in the ACP countries, for which solutions have to be found so that there is no environmentally induced migration.